Case: 2:18-md-02846-EAS-KAJ Doc #: 441 Filed: 10/20/20 Page: 1 of 2 PAGEID #: 5871




                        IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OHIO
                                  EASTERN DIVISION

  IN RE: DAVOL, INC./C.R. BARD, INC.,
                                                   Case No. 2:18-md-2846
  POLYPROPYLENE HERNIA MESH
  PRODUCTS LIABILITY LITIGATION
                                                   JUDGE EDMUND A. SARGUS, JR.
                                                   Magistrate Judge Kimberly A. Jolson



  This document relates to:
                                                   Civil Action No. 2:20-cv-03186
  HELMICK, RICHARD

                                STIPULATION OF DISMISSAL

        COMES NOW Plaintiff, Richard Helmick, and Defendants, Davol Inc. and C. R. Bard, Inc.,

 through their respective counsel of record and, pursuant to Federal Rule of Civil Procedure

 41(a)(1)(A)(ii), hereby stipulate and agree that the above-captioned action, Case No. 2:20-cv-

 03186, is voluntarily dismissed without prejudice. The parties agree that any re-filing of the case

 must be in this MDL, 2:18-md-2846. The parties further agree that the statute of limitations

 applicable to the claims asserted by Plaintiff in the present action shall not be tolled during the

 pendency of this action or from the time from dismissal until re-filing. Each side will bear its

 own costs.

Date: October 20, 2020                                Respectfully submitted,

 /s/ Eric Alexander                                    /s/ Jeff T. Seldomridge
 Eric Alexander, Esq.                                 Jeff T. Seldomridge Esq.
 Reed Smith LLP                                       THE MILLER FIRM, LLC
 1301 K Street NW                                     The Sherman Building
 East Tower Ste. 1000                                 108 Railroad Avenue
 Washington, DC 20005                                 Orange, VA 22960
 Phone: 202-414-9200                                  Phone: (866) 529-3323
 Fax: 202-414-9299                                    Fax: (540) 672-3055
 Email: ealexander@reedsmith.com                      E-mail: jseldomridge@millerfirmllc.com

 Counsel for Defendants Davol, Inc. and C.R.          Counsel for Plaintiff
 Bard, Inc.
Case: 2:18-md-02846-EAS-KAJ Doc #: 441 Filed: 10/20/20 Page: 2 of 2 PAGEID #: 5872




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 20, 2020, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system which will send notification of such filing to the

CM/ECF participants registered to receive service in this MDL.



                                                            /s/   Jeff Seldomridge
